United States Court of Appeals
                      For the First Circuit

No. 13-2497

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                     BLESSING SYDNEY IWUALA,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]



                              Before

                    Howard, Selya and Kayatta,
                          Circuit Judges.



     W. Daniel Deane, with whom Brian D. Duffy and Nixon Peabody
LLP were on brief, for appellant.
     Mark T. Quinlivan, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.



                          June 10, 2015
           SELYA, Circuit Judge.   This case is a poster child for

the adage that easy money often leads to hard lessons. For several

months, defendant-appellant Blessing Sydney Iwuala was awash in a

flood of easy money as a Medicare-approved provider of durable

medical equipment (DME).    But when the easy money dried up, he

found himself facing criminal prosecution on multiple charges of

health-care fraud.   The trial did not go well for the defendant,

and he now challenges both his conviction and his sentence.   After

careful consideration of his asseverational array, we affirm.

I.   BACKGROUND

           In 2007, the defendant — a college graduate who had

obtained a master's degree in business administration while in

Nigeria — opened Above All Home Care and Medical Supply, Inc.

(Above All), a DME supplier.   The following year, Above All gained

Medicare approval, which authorized it to bill Medicare directly

after filling DME prescriptions for Medicare beneficiaries.

           Despite securing this certification, the defendant's

business lagged.   His fortunes changed dramatically when, in 2009,

he entered into a business arrangement with John Nasky.         The

defendant had known Nasky for two years both through their mutual

involvement in the community of Nigerian immigrants in the Boston

area and through the defendant's publication of a magazine covering

Nigerian-American cultural and social events as far away as Texas.




                                -2-
The two men traveled in the same social circles and often saw each

other at social events.

           Nasky operated his own medical supply and medical billing

business with an office in Massachusetts.         He represented himself

as having a client base in Texas.         Nasky had a problem: in June of

2008, his supply company had been placed on payment suspension by

Medicare due to a suspicion of fraudulent billing.             Nasky had

prescriptions to fill and inventory in Texas, but he could not bill

Medicare and expect to get paid.            So Nasky and the defendant

reached an agreement: in exchange for a supply of blank Above All

forms and the right to bill Medicare in Above All's name, Nasky

would obtain DME prescriptions for Medicare beneficiaries, fill

them from his inventory in Texas, and bill for the prescribed

equipment in Above All's name.             Whatever proceeds Above All

received would be split 65% to Nasky and 35% to the defendant.

This was easy money for the defendant, who had to do no more than

maintain his storefront in Massachusetts and funnel money to Nasky

when Medicare paid Above All.

           The scheme was fraudulent through and through: the Above

All billings submitted by Nasky were based largely on illicitly

obtained   Medicare   beneficiary    identification     numbers,   forged

prescriptions, and reimbursement requests for unnecessary medical

equipment that in many instances was never delivered.




                                    -3-
            The plotters prospered: Above All billed Medicare for

over $1,000,000 of DME between February and May of 2009 and

received payments of more than $400,000.       But these halcyon days

did not last long.    In July, Nasky was charged with Medicare fraud

as a result of his involvement in a separate scheme.          Above All

submitted no further claims to Medicare after that time, and its

Medicare provider status was subsequently terminated.

            In due course, a federal grand jury sitting in the

District of Massachusetts indicted the defendant on one count of

conspiracy to commit health-care fraud, see 18 U.S.C. § 1349, four

substantive counts of health-care fraud, see id. §§ 2, 1347, and

one count of making a false statement to the government, see id.

§ 1001.    During an eight-day trial, the defendant maintained that

his business arrangement with Nasky was above board, that he was an

innocent dupe, and that he did not know at the time that any of the

claims submitted were bogus.        The jury rejected his defense,

finding him guilty on four counts.1      The district court imposed a

42-month term of immurement, and this timely appeal followed.

II.   ANALYSIS

            In this venue, the defendant challenges certain of the

district   court's   evidentiary   rulings,   the   sufficiency   of   the

government's proof, and the way in which the court calculated loss


      1
       One substantive health-care fraud charge was voluntarily
dismissed by the government. See Fed. R. Crim. P. 48(a). The jury
acquitted the defendant on the false statement count.

                                   -4-
in constructing his guideline sentencing range.                 We examine these

plaints one by one.

                             A.    Evidentiary Rulings.

                  The defendant reproves the district court's admission of

evidence relating to Nasky's reputation and criminal history.                  We

describe          what   transpired     before   addressing     the   defendant's

argument.

                  Prior to trial, the defendant moved in limine to preclude

the government from adducing evidence that Nasky was known as a

"419" — a slang term in the Nigerian-American community for

"crook."2          The district court denied the motion subject to "the

court's       policing     of     the   boundaries   of   any   so-called    '419'

evidence."

                  At trial, the government sought to show the defendant's

guilty knowledge through, inter alia, his awareness of Nasky's

reputation in the social circles that both of them frequented.                 To

this       end,    the   government     called   Sunday   Joseph   Edem   (Nasky's

coconspirator in a different fraud), who testified over objection

that Nasky was "very flamboyant . . . . [a]lways dressing — showing

off, like we call — in Nigeria . . . '419.'"

                  Edem later testified, again over objection, that Nasky

carried on a lifestyle in which he always wanted to be noticed and


       2
       The derivation of this term is direct: section 419 of
chapter 38 of the Nigerian criminal code makes it a felony to
commit theft by false pretenses.

                                           -5-
treated    like    a    celebrity   or     a   "man   of    the   hour."    Without

objection, Edem went on to testify how Nasky drew attention to

himself at restaurants by paying everyone's bill or even tossing

money out of buckets at parties as people followed him.                     In the

same   vein,      Ana   Gonzalez    (who       had   been   employed   in   Nasky's

Massachusetts office) testified without objection that Nasky often

wore distinctive clothing and gold necklaces and rings.

            When asked specifically whether Nasky had a particular

reputation in the community, Edem responded: "He had a reputation

that you couldn't trust him with money. . . . You couldn't trust

him with your wife . . . . You could not trust him in a business

deal."     The jury also heard that Nasky had been convicted of

health-care fraud in 2000; that he was arrested on July 29, 2009

for his participation in a health-care fraud that did not involve

the defendant; and that he later pleaded guilty to the latter

charges.    The defendant himself elicited the information regarding

Nasky's 2000 conviction, and he failed to object to the admission

of evidence concerning Nasky's 2009 arrest and conviction.

            In his summation, the prosecutor referenced the testimony

of both Edem and Gonzalez, stating:

                   Could the defendant really not have
            known that Nasky was a fraud? . . . You heard
            testimony from [Edem]. . . . Remember his
            description about Nasky, the way he looked,
            the ridiculous jewelry that he wore, the
            particular way that he carried himself, with
            the money being thrown [out of] the buckets?
            . . . Ana Gonzalez also testified that Nasky

                                         -6-
              wore distinctive gold jewelry . . . . There
              were warning signs flashing everywhere that
              [Nasky] was not an honest businessman, someone
              not to be trusted.

The prosecutor added: "[Y]ou now know that Nasky was someone who

previously went to prison. . . . Is it really plausible that the

defendant didn't know that either?"

              The defendant now contends that the district court abused

its discretion in admitting the 419 testimony and other evidence of

Nasky's appearance, reputation, and prior bad acts. This evidence,

he says, was not admissible for any proper purpose and unfairly

prejudiced him. The defendant adds that the prosecutor's summation

(to   which    no   contemporaneous    objection   was   made)   improperly

capitalized on evidence of Nasky's lifestyle and criminal history,

in effect inviting the jury to infer guilt by association.

              We ordinarily review a district court's rulings admitting

or excluding evidence for abuse of discretion.           See United States

v. Gobbi, 471 F.3d 302, 311 (1st Cir. 2006).         But when a party has

failed to object at trial either to an evidentiary ruling or to

closing argument, our review is for plain error. See United States

v. Raymond, 697 F.3d 32, 37-38 (1st Cir. 2012); United States v.

Sepulveda, 15 F.3d 1161, 1188 (1st Cir. 1993). Here, the defendant

objected to only some bits and pieces of the evidentiary mosaic

that he now challenges, and much of that mosaic came in without

objection.



                                      -7-
          In a veiled effort to skirt this looming obstacle, the

defendant implies that his pretrial motion in limine served to

preserve his objection to all of the evidence regarding Nasky's

reputation and prior bad acts.     But this is a bridge too far:

where, as here, a trial court "tentatively denies a pretrial motion

in limine, or temporizes on it," any objections to the contested

evidence must be renewed at trial. United States v. Noah, 130 F.3d
490, 496 (1st Cir. 1997).   Elsewise, plain error review obtains.

See Raymond, 697 F.3d at 38.

          At bottom, we are faced with a situation in which a

handful of the district court's challenged evidentiary rulings

engender abuse of discretion review while the remainder engender

plain error review.     Still, we see no need to dismantle the

evidentiary mosaic piece by piece. Even assuming, favorably to the

defendant, that abuse of discretion review applies throughout, the

defendant's challenge fails.

          To begin, we set to one side the defendant's lament about

the 419 terminology and the evidence of Nasky's flamboyant habits

and attire.   The only definition of "419" related to the jury was

that the numerals referred to a "show off," and the meaning of the

numerals is not otherwise common knowledge.   Consequently, Edem's

use of this term simply became part of the evidentiary array that

illustrated Nasky's attention-getting dress and lifestyle.




                                -8-
           This evidence, along with the government's references to

it in closing argument, may have needlessly embellished the jury's

image of Nasky. Nevertheless, it could not have carried great

weight in proving the defendant's knowledge of fraud.              Whether it

served, though, as a basis for an inference that fit as a piece of

a larger picture is a question that the jurors were fairly left to

answer.

           Next,   we   reject   the    defendant's    assertion    that   the

evidence of Nasky's reputation as a con man was barred by Federal

Rule of Evidence 404.      Rule 404(a)(1) precludes the admission of

evidence of "a person's character or character trait" for the

purpose of proving that "on a particular occasion [that] person

acted in accordance with the character or trait."                  That same

evidence may be admitted, though, when it has special relevance to

an issue in the case (such as knowledge or intent), as long as

neither bad character nor propensity is a link in the inferential

chain.    See United States v. Salameh, 152 F.3d 88, 123 (2d Cir.

1998); see also United States v. Varoudakis, 233 F.3d 113, 118 (1st

Cir. 2000) (discussing "special relevance" in context of Federal

Rule of Evidence 404(b)).

           In the case at hand, the evidence of Nasky's reputation

in the community was specially relevant: it was competent to show

that when the business arrangement evolved, Nasky's reputation

should    have   forewarned      the    defendant     against   taking     his


                                       -9-
representations at face value.          After all, evidence of a person's

reputation may be admitted to show the knowledge or state of mind

of some other person.          For example, in an extortion case, a

defendant's reputation for violence or association with organized

crime may be admitted to show the victim's state of mind, including

his reasonable belief in the defendant's threat of violence.                 See,

e.g., United States v. Goodoak, 836 F.2d 708, 714-15 (1st Cir.

1988); United States v. Russo, 708 F.2d 209, 214 (6th Cir. 1983).

Similarly, a tenant's reputation as a drug dealer may be admitted

to show a landlord's knowledge that the tenant was using the

premises for drug trafficking. See, e.g., United States v. Certain

Real Prop. & Premises, 945 F.2d 1252, 1260 (2d Cir. 1991).                So it

is    here:   evidence   of   Nasky's   reputation     as   a    fraudster    was

admissible to prove the defendant's knowledge that the business

venture that Nasky proposed was a scam.

              In an effort to snatch victory from the jaws of defeat,

the defendant asserts that the reputation evidence should not have

been admitted because proof was lacking that the defendant knew of

Nasky's reputation for fraud.           This assertion is triply flawed.

For one thing, the defendant failed to challenge the admission of

the    reputation   evidence    in   the    court   below   on    this   ground.

Although the defendant objected to this evidence on relevancy

grounds, an objection to the admission of evidence on one ground

does not preserve other grounds for appeal.            See United States v.


                                     -10-
Holmquist, 36 F.3d 154, 168 (1st Cir. 1994); see also Fed. R. Evid.

103(a)(1).     For another thing, the defendant's opening brief in

this court never raised the lack-of-knowledge point.               While the

defendant did advance the argument in his reply brief, that was too

little and too late.      See United States v. Torres, 162 F.3d 6, 11

(1st Cir. 1998); Sandstrom v. ChemLawn Corp., 904 F.2d 83, 86 (1st

Cir. 1990).

            Even assuming that this argument was merely forfeited

rather than waived, there was surely no plain error in admitting

the reputation evidence.          Other proof allowed the jury to infer

that the defendant had the opportunity to learn the gist of what

Edem knew about Nasky's reputation in their shared community.

After all, the defendant knew Nasky personally long before the

scheme began and told investigators that he and Nasky traveled in

the same circles.       Given this predicate, there was no clear or

obvious error in the admission of the reputation evidence.                See

United    States   v.   Duarte,    246 F.3d 56,   60   (1st   Cir.   2001)

(requiring, at a minimum, "clear or obvious error" to show plain

error and overcome a forfeiture).

            Evidence of Nasky's 2009 arrest was also admissible.

That evidence was introduced not to show Nasky's bad character but,

rather, to show why the defendant's dealings with Nasky came to an

end.     Such evidence may be admitted in a conspiracy case to show

the background and development of the conspiratorial relationship


                                     -11-
or to fill in details of the plot.    See United States v. Escobar-de

Jesús, 187 F.3d 148, 169 (1st Cir. 1999); United States v. Pitre,

960 F.2d 1112, 1119 (2d Cir. 1992).

          The prosecutor's summation does not change this calculus.

Once evidence is properly introduced, either party may ask the jury

to draw reasonable inferences from it concerning issues that are

fairly in the case.    See United States v. Pires, 642 F.3d 1, 14

(1st Cir. 2011); United States v. O'Shea, 426 F.3d 475, 485 (1st

Cir. 2005).   That is what happened here.      The prosecutor argued

simply that Nasky's appearance and self-promotion gave some warning

signs to the defendant that Nasky was not a legitimate businessman.

          Similarly, we reject the defendant's muddled suggestion

that the evidence of Nasky's prior conviction for fraud was barred

by Rule 404. To be sure, Rule 404(b)(1) precludes the admission of

evidence of "a crime, wrong, or other act" to prove propensity.

But that proscription does not apply at all in the circumstances of

this case: Nasky's 2000 conviction was not brought up by the

government but, rather, by the defendant.3    A party cannot be heard

to complain about the prejudicial effect of evidence that he

himself introduced.4   See United States v. Majeroni, 784 F.3d 72,


     3
       The defendant does not assign error to the admission of
evidence of Nasky's conviction following his 2009 arrest (and, in
any event, that evidence was admitted without objection).
     4
       We add that when the prosecutor referred to the conviction
in his closing argument, he did so only for the permissible purpose
of showing the defendant's knowledge and intent. See Raymond, 697

                               -12-
77 (1st Cir. 2015); United States v. Munson, 819 F.2d 337, 342 (1st

Cir. 1987).

          The defendant further posits that the admission of the

reputation evidence, in concert with the evidence of Nasky's 2000

conviction and 2009 arrest and conviction, transgressed Federal

Rule of Evidence 403.   This is a heavy lift: "[O]nly rarely — and

in extraordinarily compelling circumstances — will we, from the

vista of a cold appellate record, reverse a district court's on-

the-spot judgment concerning the relative weighing of probative

value and unfair effect." Raymond, 697 F.3d at 38 (quoting Freeman

v. Package Mach. Co., 865 F.2d 1331, 1340 (1st Cir. 1988)).    There

are no such compelling circumstances here.      The central issue in

the case was whether the defendant was hoodwinked by Nasky (as he

claimed) or whether he knowingly participated in the scheme to

defraud Medicare (as the government claimed).    Evidence of Nasky's

reputation in their shared community was probative as to whether

the defendant knowingly participated in or was willfully blind to

the fraudulent design of the scheme that Nasky proposed.        See,

e.g., Noah, 130 F.3d at 496 (concluding that when defendant "staked

his defense on the proposition that he was an innocent dupe,

victimized by a lawless employee," prior bad act evidence was




F.3d at 38; see also Fed. R. Evid. 404(b)(2). The conviction was
never used by the government to show propensity.

                               -13-
highly relevant to show "guilty knowledge, the existence of a

criminal plan, and the absence of mistake").

             Nor can it be said that the district court abused its

broad discretion in ruling that the probative value of this

evidence was not substantially outweighed by the prospect of unfair

prejudice.    Before the need to exclude particular evidence arises,

"there must be a significant tipping of the scales against the

evidentiary worth of the proffered evidence."           United States v.

Aguilar-Aranceta, 58 F.3d 796, 800 (1st Cir. 1995) (internal

quotation mark omitted).      Here, the evidence bore on a critical

element of the charged crimes — the defendant's mens rea. Although

the evidence painted a manifestly unattractive picture of Nasky and

certainly hurt the defendant's chances at trial, Rule 403 has never

been interpreted to bar evidence simply because it is prejudicial.

See United States v. Rodriguez-Estrada, 877 F.2d 153, 156 (1st Cir.

1989) ("By design, all evidence is meant to be prejudicial[.]")

The rule bars only unfair prejudice, see id., and we discern no

unfair prejudice here.

             The prosecutor's closing argument does not shift the

balance.     The prosecutor scrupulously refrained from suggesting

that   Nasky's    character   or   reputation   alone     evidenced   the

defendant's guilt.     Nor did he ask the jury to infer, either

expressly or by implication, that the defendant must have been

complicit in the scheme merely because he associated with Nasky.


                                   -14-
Instead, the prosecutor used the challenged evidence only as one of

several    points   supporting       the    government's   position    that   the

defendant must have realized the fraudulent nature of his dealings

with Nasky.

                    B.   Sufficiency of the Evidence.

            We   turn    next   to    the    defendant's   challenge    to    the

sufficiency of the evidence. This challenge was preserved by means

of a motion for judgment of acquittal, see Fed. R. Crim. P. 29,

which the district court denied.              We review this denial de novo.

See United States v. Gomez, 255 F.3d 31, 35 (1st Cir. 2001).

            In evaluating a challenge to the sufficiency of the

evidence, a reviewing court must scrutinize all the evidence in the

light most hospitable to the government's theory of the case.                 See

id.   The court then must determine whether the evidence, when

viewed in that light and with all permissible inferences drawn in

favor of the verdict, would allow a "rational factfinder to

conclude beyond a reasonable doubt that the defendant committed the

charged crime." Id. (internal quotation mark omitted). Under this

regime, all credibility disputes must be resolved in favor of the

verdict.    See United States v. Piper, 298 F.3d 47, 59 (1st Cir.

2002); United States v. Martin, 228 F.3d 1, 10 (1st Cir. 2000).

So, too, the court may not speculate as to the weight afforded to

individual pieces of evidence: rather, it must recognize that the

jury need not evaluate each piece of evidence in isolation but may


                                       -15-
draw conclusions from the evidence as a whole.             See Martin, 228
F.3d at 10; United States v. Spinney, 65 F.3d 231, 234 (1st Cir.

1995).

            In the last analysis, the government need not disprove

every theory compatible with the defendant's innocence.                  See

Spinney, 65 F.3d at 234.            It is enough that the verdict is

supported by a "plausible rendition of the record."               Gomez, 255
F.3d at 35 (internal quotation mark omitted).

            We move now from the general to the specific, starting

with the conspiracy count.      The defendant does not challenge the

government's proof of the existence of the conspiracy. Instead, he

zeroes in on the two remaining elements of the offense, arguing

that the evidence was too thin to prove either that he knew of the

existence of the conspiracy or that he knowingly participated in

it.    Ably represented, he slices and dices the government's case,

characterizing it as circumstantial and asserting that each piece

of circumstantial evidence, viewed in isolation, admits of an

equally plausible inference compatible with innocence.              On this

view, he submits, the jury must perforce have entertained a

reasonable doubt as to his guilt.            See United States v. Flores-

Rivera, 56 F.3d 319, 323 (1st Cir. 1995).

            With respect to the three substantive counts of health-

care     fraud,   the   defendant    makes    much   the   same    argument.

Specifically, he asserts that the evidence was insufficient to


                                    -16-
prove his knowledge of, and his specific intent to execute, a fraud

on Medicare vis-à-vis each of the named beneficiaries.

            To prove conspiracy to commit health-care fraud under 18

U.S.C. § 1349, the government must prove beyond a reasonable doubt

that an agreement existed to commit the underlying substantive

offense (here, health-care fraud under 18 U.S.C. § 1347), that the

defendant knew of the agreement, and that he voluntarily joined it

with the intent to commit the underlying offense.                See United

States v. Willett, 751 F.3d 335, 339 (5th Cir. 2014); Gomez, 255
F.3d at 35.    Guilty knowledge and intent may be proven solely by

circumstantial evidence.          See United States v. O'Brien, 14 F.3d
703, 706 (1st Cir. 1994).

            In this case, the government adduced evidence from which

a rational jury could have concluded that the defendant both knew

of   the   existence   of   the    conspiracy   to   defraud   Medicare   and

voluntarily chose to participate in it.         Nasky did not come to the

defendant as a stranger: the two men had known each other for a

substantial period of time, traveled in the same circles, and

exchanged telephone calls on average monthly during the two years

preceding the birth of the scheme.

            What is more, the terms of their business arrangement

were highly suspicious. Nasky offered to give the defendant 35% of

the revenue from prescriptions and inventory already in hand in

exchange for nothing more than the use of Above All's name and


                                     -17-
Medicare provider number.         Things that sound too good to be true

usually   are,    and   the   defendant   knew   that     he   was   being   paid

substantial sums for doing nothing more than giving Nasky free rein

with Above All's forms and provider number and remitting Nasky's

share to him when payments were received.            Furthermore, the jury

rationally could have found that the defendant learned that Nasky

was no longer able to bill Medicare through his own company — a

fact   that    Nasky    freely   shared   with   others   such   as   Edem   and

Gonzalez.      From that point forward, the grounds for suspicion

escalated.

              There was more.     Remittance notices, received by Above

All, accompanied each Medicare payment.                 Each notice set out

information about the particular beneficiary, the item or items

billed for that beneficiary, and the amount Medicare paid for each

such item.     For 67 out of 88 Texas-based beneficiaries, Above All

billed Medicare in the same amount for the same type of equipment

— typically, $12,650 for a power wheelchair, related accessories,

multiple braces, and a heat lamp.           Even the most fervent believer

in coincidence would have raised an eyebrow over those remarkable

similarities.      See, e.g., United States v. Cruz-Arroyo, 461 F.3d
69, 75 (1st Cir. 2006) (concluding that one "would have to believe

in the Tooth Fairy" to believe a certain set of facts "merely

coincidental" (internal quotation mark omitted)).




                                     -18-
            Other evidence made pellucid that the linkage forged

between the defendant and Nasky was not a legitimate arm's-length

business relationship.         The defendant transferred substantial sums

to Nasky, allegedly for equipment purchases — yet during the

Medicare investigation he was unable to produce even a single

invoice to support his averment that Above All actually bought

equipment through Nasky.            To add fuel to the fire, these monetary

transfers   took    place      in    unorthodox    ways:      sometimes    in   cash,

sometimes by wire transfer, sometimes by check, and not always to

Nasky or to his business (on occasion, monies were sent to Nasky's

wife or to her beauty supply company).                   Even after Nasky was

arrested in 2009, the defendant sent him money in jail.

            Importantly, Nasky told the defendant that he needed his

share of the proceeds quickly in order to "take care of some

people."     The defendant's awareness of that fact was strong

evidence of his guilty knowledge — and his awareness was heightened

when, at a later point during the conspiracy, Nasky stated to the

defendant   in     so   many    words    that     he   paid    people     to    obtain

prescriptions.

            The pattern of telephone calls between the defendant and

Nasky likewise indicated a connection more sinister than one would

expect of a business owner and an independent service provider.

For example, on May 6, 2009 — at the height of the fraud — a

Medicare auditor conducted an unannounced site inspection at Above


                                        -19-
All.    During this inspection, the auditor reviewed a sampling of

Above All's customer files and compared its inventory to its recent

Medicare billings.       The auditor asked the defendant to provide

invoices to authenticate Above All's recent equipment billings

because its inventory seemed woefully scant in comparison to those

billings.     On that same day, the defendant and Nasky exchanged 11

telephone calls.       One of those occurred between the auditor's

arrival at Above All and the start of the defendant's interview

with her, and seven others occurred after the site visit had

concluded.      On the following day, there were seven more calls

between the defendant and Nasky.          Although the defendant tries to

put    an   innocent   face   on   this   avalanche   of   calls,   the   jury

reasonably could have inferred that the avalanche was sparked by

more than a simple request for copies of invoices.

             There was still more.        The evidence indicates that the

defendant hid his business relationship with Nasky.             Over 90% of

Above All's claims involved Texas-based beneficiaries.              Yet, the

auditor who conducted the May 6 site visit testified that the files

she reviewed concerned only Massachusetts-based beneficiaries (none

from Texas).      Furthermore, when she requested information about

Above All's inventory supply, the defendant responded that he

purchased equipment from another (legitimate) company and never

said a word about his significant ties with Nasky.              Nor was the

defendant's penchant for keeping people in the dark about his


                                     -20-
supposedly legitimate dealings with Nasky limited to the Medicare

auditor.     A witness who worked for Above All throughout 2009

testified that he was not aware that the defendant had any business

relationship with Nasky.

             Finally, the reputation evidence buttresses the other

evidence.    Nasky offered the defendant a business arrangement that

was wildly unconventional and promised great rewards for minimal

effort.     Given Nasky's known reputation as a fraudster,5 the jury

could have used this evidence as one of several pieces of evidence

contributing to a reasonable inference of the defendant's guilty

knowledge and willing participation.      See, e.g., United States v.

Mitchell, 31 F.3d 628, 631, 633 (8th Cir. 1994).

             To say more would be to paint the lily.       We agree with

the defendant that the tapestry of the government's case is woven

from strands of circumstantial evidence, and many of these strands,

taken singly, might admit of an innocent explanation premised on

the   defendant's   professed   naivety   and   Nasky's   deftness   as   a

fraudster.     But the sum of an evidentiary presentation often is

greater than its individual parts. See Bourjaily v. United States,


      5
       Edem's testimony largely concerned Nasky's reputation in
Texas. But the defendant, wearing his journalist's hat, traveled
to Texas on several occasions to report on social functions in the
Nigerian-American community for his magazine.      The defendant's
presence in Texas, together with evidence that he knew Nasky well,
that the two spoke regularly, and that they traveled in the same
social circles, afforded a sufficient foundation for a finding that
he was aware of Nasky's dubious reputation in Texas as well as
Massachusetts.

                                  -21-
483 U.S. 171, 180 (1987); Harrington v. Aggregate Indus. - Ne.

Region, Inc., 668 F.3d 25, 34 (1st Cir. 2012).     Particularly in

fraud cases, it is familiar lore that the government may carry its

burden of proof wholly through circumstantial evidence. See, e.g.,

O'Brien, 14 F.3d at 706.

          Our duty here is not to reweigh the evidence, see Martin,
228 F.3d at 10, but to evaluate whether a rational jury could have

concluded beyond a reasonable doubt that the defendant knowingly

and willfully conspired to commit health-care fraud, see Willett,
751 F.3d at 339; Gomez, 255 F.3d at 35.      Given the weight and

texture of the evidence as a whole, we believe that the jury, using

common sense to draw a series of reasonable inferences, reached

just such a conclusion.6   See Spinney, 65 F.3d at 238 ("Chains of

inference are a familiar, widely accepted ingredient of any process

of ratiocination.   This method of reasoning . . . should not be

forbidden to a criminal jury.").

          We need not tarry over the sufficiency of the evidence on

the three substantive counts of Medicare fraud.       The district

court's instructions permitted the jury to convict the defendant on

these charges either as a principal, see 18 U.S.C. § 1347, or as an

aider and abettor, see id. § 2.




     6
       In light of this holding, we have no occasion to consider
the government's alternative theory that the defendant's guilty
knowledge was proven by evidence of his willful blindness.

                               -22-
           Proof of a violation of 18 U.S.C. § 1347 requires a

showing that the defendant knowingly and willfully executed a

scheme to defraud a government health-care program.       See Willett,
751 F.3d at 339.    In criminal cases, willfulness generally means

that an act was undertaken with a "bad purpose," that is, with

knowledge that the act is unlawful.      Bryan v. United States, 524
U.S. 184, 191-92 (1998).    Aiding and abetting requires proof that

the defendant "consciously shared the principal's knowledge of the

underlying criminal act, and intended to help the principal"

accomplish it. United States v. Taylor, 54 F.3d 967, 975 (1st Cir.

1995).   In the case of health-care fraud, proof of guilt either as

a principal or as an aider or abettor requires proof of specific

intent, which may be established by circumstantial evidence.        See

Willett, 751 F.3d at 339; Taylor, 54 F.3d at 975.

           Whatever the theory, the evidence here is sufficient to

support the jury's verdict on each substantive count of health-care

fraud.   Each count was premised on a Medicare claim submitted by

Above All for a specified Texas-based beneficiary who testified at

trial. The circumstances of these claims shared many of the badges

of fraud that characterized the overall scheme.      All of the claims

were   predicated   on   forged   prescriptions;   used   an   identical

(fraudulent) diagnosis code; and resulted in a billing by Above All




                                  -23-
to Medicare for no fewer than 11 articles of unnecessary and/or

unwanted medical equipment.7

             Viewing this evidence in the reflected light of the

abundant evidence of widespread fraud, we think it without serious

question that a rational jury could have concluded — as this jury

did — that the defendant knowingly and willfully both perpetrated

and   aided       and   abetted        health-care    fraud     vis-à-vis           these

beneficiaries.

                                  C.    Sentencing.

             The defendant's final assignment of error implicates his

sentence.     At the disposition hearing, the district court set the

guideline sentencing range (GSR) at 51 to 63 months, premised on a

criminal history category of I and a total offense level of 24.

The   offense     level   was     driven    in   large   part      by     a    16-level

enhancement for an intended loss of more than $1,000,000 but not

more than $2,500,000.            See USSG §2B1.1(b)(1)(I)-(J).                The court

sentenced the defendant to a below-the-range incarcerative term of

42 months.

             On    appeal,   the       defendant     contests      only       the    loss

calculation. He argues that the sentencing court erred by treating

the total amount billed to Medicare as intended loss, failing to

credit    repayments      that    the    defendant    made    to    Medicare,         and


      7
       To make the cheese more binding, one of these three
beneficiaries identified the defendant as the person who had
delivered the unwanted medical equipment to her home.

                                         -24-
including billings for certain purportedly legitimate claims.    We

review the district court's application of the relevant sentencing

guidelines (including its selection of a loss-calculation method)

de novo.   See United States v. Alphas, ___ F.3d ___, ___ (1st Cir.

2015) [No. 14-2228, slip op. at 9]; United States v. Pennue, 770
F.3d 985, 991 (1st Cir. 2014); United States v. Stergios, 659 F.3d
127, 135 (1st Cir. 2011).

           The guideline that deals with theft and fraud offenses,

including health-care fraud, provides that the defendant's offense

level should be enhanced in proportion to the loss associated with

the offense. See USSG §2B1.1(b)(1); id. at App. A. In determining

the loss amount, the sentencing court must consider the greater of

actual or intended loss.    See United States v. Innarelli, 524 F.3d
286, 290 (1st Cir. 2008); USSG §2B1.1, comment. (n.3(A)).    Actual

loss is the "reasonably foreseeable pecuniary harm that resulted

from the offense."    USSG §2B1.1, comment. (n.3(A)(i)).   Intended

loss is "the pecuniary harm that was intended to result from the

offense," including harm that "would have been impossible or

unlikely to occur."   Id. at n.3(A)(ii).    These principles inform

the defendant's assignment of sentencing error.

           The parties — who agree on little else — do not dispute

that actual loss is no greater than $446,712 (the total paid by

Medicare to Above All).       Here, however, the sentencing court




                                 -25-
thought that intended loss controlled — and its calculation of

intended loss is more controversial.

           At sentencing, the government urged the court to treat as

intended loss the face amount of the fraudulent claims that Above

All billed to Medicare ($1,097,160).           This amount includes the

claims associated with 90 beneficiaries, two from Massachusetts and

88 from Texas.     The defendant countered that the amount billed to

Medicare was not a suitable basis for a finding of intended loss.

He argued instead that the proper measure of intended loss was the

amount actually paid by Medicare.             In support, he noted that

Medicare pays claims according to a fee schedule predicated in part

on a percentage of the amount claimed and, therefore, always pays

less than the amount billed.        See 42 C.F.R. § 414.210 (explaining

that Medicare generally pays for DME "on the basis of 80 percent of

the lesser of . . . [t]he actual charge for the item [or] [t]he fee

schedule amount for the item").            The court below resolved this

contretemps in favor of the government.8

           Even though the defendant was sentenced in 2013, the

district   court    applied   the    2008    edition   of   the   sentencing

guidelines (the edition in effect when the offenses of conviction




     8
       The defendant asserts that the district court mistakenly
thought that he was arguing for a sentence based on actual loss,
not intended loss. A careful reading of the sentencing transcript
persuades us that the court understood the thrust of the
defendant's argument.

                                    -26-
occurred).9    The court proceeded to treat the amount billed to

Medicare as evidence of the amount of intended loss, set the loss

amount in excess of $1,000,000, and boosted the defendant's offense

level by 16 levels.    The defendant assigns error to the court's

methodology.

          Under the 2008 guidelines, as now, a sentencing court is

permitted to determine the amount of intended loss based on a

reasonable estimate. See Alphas, ___ F.3d at ___ [slip op. at 19];

United States v. McCoy, 508 F.3d 74, 79 (1st Cir. 2007).   Compare

USSG §2B1.1, comment. (n.3(C)) (Nov. 2014), with id. (Nov. 2008).

Intended loss may include even those losses that were "impossible

or unlikely to occur," such as an insurance fraud where the claim

exceeds the insured value. USSG §2B1.1, comment. (n.3(A)(ii)). In

cases of health-care fraud, courts have regularly held that the

amount billed to Medicare is prima facie evidence of intended loss.

See, e.g., United States v. Isiwele, 635 F.3d 196, 203 (5th Cir.



     9
       In 2011, the Sentencing Commission amended the commentary to
USSG §2B1.1 to make explicit that where a defendant is convicted of
an offense involving theft from a government health-care program,
"the aggregate dollar amount of fraudulent bills submitted to the
. . . program shall constitute prima facie evidence of the amount
of the intended loss, i.e., is evidence sufficient to establish the
amount of the intended loss, if not rebutted." USSG App. C, Amend.
749 (codified at USSG §2B1.1, comment. (n.3(F)(viii))). Although
this amendment may have applied retroactively, see, e.g., David v.
United States, 134 F.3d 470, 476 (1st Cir. 1998); Isabel v. United
States, 980 F.2d 60, 62 (1st Cir. 1992), the government has not
pressed that point.     Consequently, we deem any such argument
waived. See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.
1990).

                               -27-
2011); United States v. Miller, 316 F.3d 495, 504 (4th Cir. 2003).

These     decisions     draw   their    essence    from    the   long-standing

presumption in the law that a "bill is a bill," that is, that the

face amount of a bill is presumptive evidence of the amount that

the person who submits it expects to obtain.              Miller, 316 F.3d at

504.    This is a variation of the hoary rule that the face value of

a fraudulent instrument may be treated as evidence of the amount

that the fraudster intended to swindle.             See, e.g., Stergios, 659
F.3d at 135-36; United States v. Blastos, 258 F.3d 25, 30 (1st Cir.

2001); United States v. Geevers, 226 F.3d 186, 192-93 (3d Cir.

2000); see also United States v. Alli, 444 F.3d 34, 39 (1st Cir.

2006) (using limits on stolen credit cards as measure of intended

loss).

            We   most    recently   followed      this   practice   in   Alphas.

There, we held — in a case involving multiple insurance claims

"demonstrably rife with fraud" — that the sentencing court could

rely on the face amount of the claims as evidence of intended loss.

See Alphas, ___ F.3d at ___ [slip op. at 19].                "[T]he burden of

production will then shift to the defendant, who must offer

evidence to show" why the loss figure should be set at a lower

amount.    Id. at ___ [slip op. at 19].           "After the record is fully

formed, the sentencing court must determine the amount of loss that

the government (which retains the burden of proof) is able to

establish."      Id. at ___ [slip op. at 19].        That determination need


                                       -28-
only reflect "a reasonable estimate of the loss." Id. at ___ [slip

op. at 19](quoting USSG §2B1.1, comment. (n.3(C))).

            Applying this case law, we hold that the sentencing court

did   not   err   in   treating   the    amounts    billed   to   Medicare    as

presumptive evidence of the amount of intended loss. But this does

not   end   the   matter:   the   defendant    argues    that     even   if   the

sentencing court appropriately used the amounts billed to Medicare

as a starting point, he rebutted any presumption that those amounts

were a suitable proxy for intended loss.             This argument will not

wash.

            Intended loss is the loss that a person standing in the

defendant's shoes reasonably would have expected to cause at the

time he perpetrated the fraud.          See id. at ___ [slip op. at 9-10];

Innarelli, 524 F.3d at 291. The test for intent is based primarily

on the defendant's objectively reasonable expectations at the time

of the fraud.     See Stergios, 659 F.3d at 135; Innarelli, 524 F.3d

at 291 & n.6; McCoy, 508 F.3d at 79.               Even so, the defendant's

subjective intent plays a role in this analysis.                See Innarelli,
524 F.3d at 291 & n.6; McCoy, 508 F.3d at 79.

            The defendant argues that he intended to defraud Medicare

of no more than what Medicare actually paid.            In support, he says

that any DME provider would have known that Medicare would not pay

the full amount billed.           But this is too myopic a view: it

overlooks that the defendant, at the time of the fraud, was a DME


                                    -29-
provider who had joined forces with an inveterate fraudster in an

attempt to bilk Medicare out of as much as the traffic would bear.

There is no reason to think that a fraudster in that position would

have intended to scoop anything less than as much as he could from

Medicare. See Geevers, 226 F.3d at 193 (observing that even though

a check kiter "may not have expected to get it all, he could be

presumed to have wanted to").   At bottom, the defendant's problem

is that, professing great ignorance about the whole scheme, he

offered no direct evidence that he expected Medicare to pay less

than his cohort billed; and the indirect evidence that a reasonable

person would have so expected is not strong.   In particular, there

is no evidence in this record that would have compelled the

district court to find that the defendant knew that the amount

billed was more than the scheduled amounts that Medicare routinely

paid.

           The defendant has a final argument related to the loss

amount.   He contends that he displayed an entitlement to credits

that he did not receive.    Some background is needed to put this

contention into perspective.

           The sentencing court arrived at $1,097,160 for intended

loss.   The defendant submits that this figure should be offset by

$90,838 based on (i) sums that he refunded to Medicare during the

course of the fraudulent scheme (totaling $46,588) and (ii) sums

associated with purportedly legitimate claims for four specific


                                -30-
beneficiaries (totaling $44,250).      But even if the defendant is

correct — a matter on which we take no view — these offsets would

not reduce the intended loss amount below the cutoff point for the

16-level enhancement. See USSG §2B1.1(b)(1)(I) (establishing floor

for enhancement at more than $1,000,000).    Accordingly, resolving

the defendant's contentions would serve no useful purpose; any

error in failing to offset these amounts would be harmless.     See

Williams v. United States, 503 U.S. 193, 203 (1992); United States

v. Gerhard, 615 F.3d 7, 34 (1st Cir. 2010).

III.   CONCLUSION

            We need go no further. For the reasons elucidated above,

the defendant's conviction and sentence are



Affirmed.




                                -31-